Citation Nr: 0928493	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-16 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased evaluation for postoperative 
bilateral accessory navicular bones with plantar keratosis 
and flatfeet, currently assigned a 10 percent disability 
evaluation. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to June 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2001 
and February 2007.  That development was completed by the RO, 
and the case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a moderately 
severe foot injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative bilateral accessory navicular bones with 
plantar keratosis and flatfeet have not been met. 38 U.S.C.A. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 
5279-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with notice in connection with her claim 
for an increased evaluation prior to the initial rating 
decision in November 1999.  Nevertheless, the RO did send the 
Veteran letters in June 2001, March 2007, and May 2008, which 
did meet the notification requirements.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim for an increased 
evaluation was readjudicated in a statement of the case (SOC) 
and supplemental statements of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice in connection with the claim for 
an increased evaluation, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for an increased 
evaluation.  Specifically, the June 2001 letter stated, "To 
establish entitlement to increased service connected 
compensation benefits, the evidence must show that your 
service connected disability(ies) has/have increased in 
severity in accordance with the Schedule for Rating 
Disabilities (38 CFR Part 4)."  Similarly, the May 2008 
letter indicated that the evidence must show that her 
service-connected has gotten worse.  In addition, the March 
2007 and May 2008 letters noted that the Veteran could submit 
evidence showing that her service-connected foot disability 
had increased in severity.  Those letters explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner her 
disability had worsened.  It was also noted that she could 
submit her own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The March 2007 and 
May 2008 letters further advised the Veteran to notify VA if 
there was any other information or evidence that she believed 
would support her claim and instructed her to provide any 
evidence that she may have pertaining to her claim.  As such, 
the notice letters in this case did indicate that the Veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned a 10 percent disability evaluation for the 
disability on appeal pursuant to 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5284-5279.  The Board does acknowledge that 
the notice letters did not specifically provide the rating 
criteria.  However, the Board notes that Diagnostic Codes 
5284 and 5279 do not provide a specific measurement or test 
result.  Instead, Diagnostic Code 5284 relies on evidence 
showing the disability to be moderate, moderately severe, or 
severe, and Diagnostic Code 5279 simply provides that a 10 
percent disability evaluation will be provided for unilateral 
or bilateral anterior metatarsalgia (Morton's disease).  As 
such, the Veteran is evaluated under a diagnostic code 
containing criteria that would be satisfied by demonstrating 
a noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
Board notes that the rating decision, SOC, and SSOCs provided 
the Veteran with the pertinent rating criteria  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2007 and May 2008 letters 
indicated that disability rating can be changed when there 
are changes in the condition.  The letters stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2007 and May 2008 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
March 2007 and May 2008 letters indicated that the evidence 
could be a statement from a physician containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and test.  It was also 
noted that the Veteran could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner her disability had 
worsened and that she could submit his own statement 
describing the symptoms, their frequency and severity, and 
other involvement, extension, and other disablement caused by 
the disorder.  The March 2007 and May 2008 letters further 
listed examples of evidence, which included information about 
on-going treatment, Social Security Administration 
determinations, statements from employers, and lay statements 
from people who have witnessed how the disability symptoms 
affect her.

Based on the foregoing, the Board finds that the April June 
2001, March 2007, and May 2008 letters informed the Veteran 
of the information and evidence necessary to substantiate her 
claim for an increased evaluation and satisfied the 
additional notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2001, March 2007, and May 
2008 letters indicated that reasonable efforts would be made 
to help her obtain evidence necessary to support her claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claim.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
June 2001, March 2007, and May 2008 letters notified the 
Veteran that she must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The letters also informed the Veteran 
that it was her responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2007 and May 2008 letters informed the Veteran 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in her condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  She was 
also afforded VA examinations in July 1999, September 2000, 
and October 2008.  VA has further assisted the Veteran and 
her representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and a 
supplemental statements of the case (SSOC), which informed 
them of the laws and regulations relevant to the Veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's foot disability is currently assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284-5279.  With diseases, preference is to 
be given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen. 38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that the 
foot injury under Diagnostic Code 5284 is the service-
connected disorder and that the metatarsalgia under 
Diagnostic Code 5279 is a residual condition.

Under Diagnostic Code 5279, a 10 percent disability 
evaluation is the maximum schedular rating available for 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  Consequently, the Veteran is not entitled to an 
increased evaluation under Diagnostic Code 5279.

Under Diagnostic Code 5284, a 10 percent evaluation is for 
assignment when the symptoms of a foot injury are moderate.  
A 20 percent evaluation is warranted when there are 
moderately severe symptoms, and a 30 percent evaluation is 
contemplated for severe symptoms.  A 40 percent disability 
evaluation is assigned when there is actual loss of use of 
the foot.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for her 
postoperative bilateral accessory navicular bones with 
plantar keratosis and flatfeet.  The Veteran told the July 
1999 VA examiner that she did not have any pain in her feet, 
unless she did not wear leather inserts.  Without the 
inserts, she experienced pain in the mid arches of both feet 
and in the left foot over the callus of the second metatarsal 
head.  She described that pain as moderate and throbbing, but 
indicated that it was alleviated with medication.  It was 
also noted that there was no treatment other than the inserts 
and over-the-counter medication.  In particular, the examiner 
observed that the Veteran did not use crutches, a brace, 
cane, or corrective shoes.  He also commented that there was 
no injury to the Veteran's foot and that the disorder did not 
affect her job or daily activities as long as she wore her 
inserts.  A physical examination found the Veteran to have a 
normal gait, and the skin on her feet was considered to be 
normal, except for flat crescent shaped scars and nontender 
calluses.  The Veteran's pedal pulses were 2+ bilaterally, 
and she had dorsiflexion of the ankles to 15 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees, eversion of 
the right ankle to 15 degrees, and eversion of the left ankle 
to 20 degrees.  The left second toe proximal interphalangeal 
joint was a hammertoe with extension being equal to 35 
degrees plantar flexion.  It was noted that there was 
additional plantar flexion to 65 degrees, and the left second 
toe distal interphalangeal joint was hyperextended 37 
degrees.  The examiner noted that the joint could be 
straightened to zero degrees.  The left great toe plantar 
flexion of the metatarsophalangeal joint was 25 degrees, and 
the right great toe metatarsal joint had dorsiflexion to 35 
degrees and plantar flexion to 30 degrees.  The examiner 
further observed that there was no pain on range of motion of 
the joints and noted that Veteran had a normal Achilles 
tendon.  There was also no valgus, forefoot or midfoot 
alignment, or hallux valgus.  

VA medical records dated in May 2000 documented the Veteran 
as complaining of worsening pain; however, an x-ray revealed 
normal feet bilaterally.   The Veteran was subsequently 
referred to physical therapy for her foot pain.  

VA medical records dated in September 2000 indicate that the 
Veteran had been doing well with the use of orthoses until 
April 2000 at which time she started experiencing pain 
bilaterally in the arch of both of her feet that began to 
radiate.  It was noted that new orthoses had been ordered and 
that she had been undergoing physical therapy from which she 
had experienced some improvement.  A physical examination 
found the Veteran's toe flexion and extension as well as her 
ankle dorsiflexion and plantar flexion to be normal in both 
lower extremities.  There was also no electrodiagnostic 
evidence of peripheral or focal neuropathy or of L4-S1 
radiculopathy in either lower extremity.  

The Veteran told the September 2000 VA examiner that she had 
begun experiencing increasing, radiating foot pain for which 
she sought treatment and had physical therapy.  She indicated 
that she continued to have pain, despite having physical 
therapy weekly.  She denied having stiffness, swelling, heat, 
redness, and flare-ups, but did report having fatigability 
and lack of endurance.  The Veteran also stated that she was 
unable to walk and stand, and it was noted that she wore 
orthotics in both of her shoes.  A physical examination 
revealed left pes planus and moderate right pes planus.  Her 
gait was with her toes hyperextended and pressure to the heel 
with both of her feet.  The Veteran had difficulty and 
grimaced during toe walking, but tandem walking was normal, 
and she was able to heel walk without any difficulty.  Her 
posture was also normal, and she was able to supinate and 
pronate without any difficulty.  The Veteran did have 
bilateral plantar mid arch tenderness to palpation as well as 
tenderness of the medial dorsal foot surface, but there was 
no pedal edema, and the pulses were palpable.  Although she 
had a three centimeter semicircle scar distal to the medial 
malleolus bilaterally, there was no adhesion.  The examiner 
also indicated that the Veteran's skin was normal in 
appearance without any changes.  He further commented that 
there were no functional limitations on standing and walking 
and noted that the Veteran was able to flex and extend all of 
her toes without any difficulty.  The examination essentially 
revealed callous formation, hallux valgus of the great toes, 
and a hammertoe deformity of the second digit of the left 
foot proximal interphalangeal joint.  

VA medical records dated in April 2002 documented the Veteran 
as having bilateral foot pain, but there was no numbness or 
tingling.  The treating physician noted that there was no 
Achilles tightness, loss of arch on standing, reconstitution 
with nonweight bearing, bunion, or tinels.  An x-ray showed 
her nonweight-bearing arch to be okay, and there was no 
degenerative joint disease.  

VA medical records dated in July 2002 indicate that the 
Veteran's right plantar fascia was injected with Kenalog and 
Lidocaine.  However, she did not want such injections in her 
left foot.  She was also prescribed new shoe inserts that 
month with a heel lift and arch support for both feet.  

An additional x-ray was obtained in February 2003, which 
revealed some possible talar breaking involving the anterior 
left talus.  However, there was no acute fracture or 
dislocation.

VA medical records dated in October 2003 documented the 
Veteran's feet as being warm without edema.  Her pulses were 
palpable bilaterally, and sensation was grossly intact.  She 
was able to do a toe-heel rise.   The Veteran did have pain 
on palpation of the ankle as well as on standing and at 
resting.  

VA medical records dated in March 2004 indicated that the 
Veteran was seen for a follow-up appointment at which time it 
was noted that her dorsal foot pain had improved and that 
there was no anteriolateral or sinus tarsi pain.  The 
treating physician indicated that the Veteran was doing well 
overall and was able to continue working.  A physical 
examination revealed healed incisions bilaterally with second 
metatarsal head prominence with hyperkeratosis.  There was no 
swelling or tenderness on palpation.  The Veteran did have 
pes planus on standing, but there was normal left hindfoot 
position on standing, and the right hindfoot to neutral on 
standing.  The assessment was bilateral symptomatic pes 
planus with Achilles contracture and prominent left second 
metatarsal head.  

The Veteran told the October 2008 VA examiner that she had a 
progressively worsening foot disorder that had a fair 
response to current treatment.  She reported having pain, 
stiffness, fatigability, weakness, lack of endurance, and 
cramping, but denied any swelling, heat, and redness.  She 
also indicated that the she had flare-ups one to three times 
per month with each episode lasting two to seven days and 
stated that she was not able to walk normally.  A physical 
examination did reveal objective evidence of painful motion 
and tenderness, but there was no objective evidence of 
swelling, instability, weakness, or abnormal weight bearing.  
It was also noted that there was no skin or vascular foot 
disability, nor was there any evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  The Veteran did 
ambulate slowly, but there was no limping or antalgic gait.  
In addition, there was a negative radiographic examination of 
both feet.  The examiner diagnosed the Veteran with bilateral 
metatarsalgia and indicated that the impact of the disability 
on her employment was decreased mobility and pain.  The 
examiner also commented that there was a no effect on 
feeding, toileting, and driving and only a mild effect on 
bathing, dressing, and grooming.  There was a moderate effect 
on chores, shopping, exercise, recreation, and traveling.   

Based on the foregoing, the Board finds that the Veteran has 
not been shown to have a moderately severe foot injury.  In 
fact, as previously noted, the July 1999 VA examiner 
indicated that there was no pain when the Veteran wore shoe 
inserts, nor was there any pain on range of motion.  He also 
commented that the Veteran's disability did not affect her 
job or daily activities.  An x-ray ray obtained in May 2000 
also found her feet to be normal.  The Veteran did complain 
of worsening pain that radiated in May 2000 and September 
2000, and she was referred to physical therapy.  However, it 
was also noted that she had some improvement with physical 
therapy.  She also had normal range of motion in her toes and 
ankles, and there was no electrodiagnostic evidence of 
neuropathy or radiculopathy.  In addition, the September 2000 
VA examiner indicated that there were no functional 
limitations on standing and walking.  Although the Veteran 
had an injection in her right plantar fascia in July 2002, 
her pain had improved by March 2004, and it was noted that 
she was doing well overall and able to work.  The Board also 
finds the October 2008 VA examination report to be 
significant because there were few objective findings.  
Indeed, there was no swelling, instability, weakness, 
abnormal weightbearing, skin or vascular foot disability, 
malunion or nonunion of the bones, limping, or antalgic gait.  
Nor was there any radiographic findings, and the effect on 
each area of the Veteran's activities was considered moderate 
or less.  As such, the Board finds that the Veteran has not 
been shown to have met the criteria for an increased 
evaluation under Diagnostic Code 5284.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
bilateral foot disability is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the Veteran had complained of 
pain on numerous occasions, and the October 2008 VA examiner 
did indicate that that there was objective evidence of 
painful motion.  However, the effect of the pain in the 
Veteran's feet is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Codes 5284-
5279.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the July 1999 VA examiner commented that the Veteran 
did not have pain when wearing shoe inserts, nor was there 
pain on range of motion.  He also noted that there was no 
effect on the Veteran's job and daily activities.  The 
Veteran did tell the September 2000 VA examiner that she had 
fatigability and lack of endurance; however, a physical 
examination did not reveal any functional limitation on 
standing and walking, and she was able to flex and extend her 
toes without difficulty.  Similarly, the Veteran reported 
having fatigability, weakness, and lack of endurance in 
October 2008, but there was no objective evidence of weakness 
on the examination. Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's postoperative bilateral 
accessory navicular bones with plantar keratosis and 
flatfeet.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected bilateral 
foot disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
bilateral foot disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER


An evaluation in excess of 10 percent for postoperative 
bilateral accessory navicular bones with plantar keratosis 
and flatfeet is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


